DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claims 1-16 are pending.  Claims 14-16 are withdrawn as being drawn to a nonelected invention or species, there being no allowable linking or generic claim.  Claims 1-13 are examined based on their merits.  
Portions of the prior art reference that were not referred to previously are cited in the rejection and this action is made Non-Final as a result.  
  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 

Rejections Maintained 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) in view of Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS) is maintained.  

Saeki discloses an amorphous calcium phosphate particle having UV-shielding ability useful as filler in UV-filtering cosmetics.  Mixtures of calcium phosphate with titanium oxide, zinc oxide or cerium oxide are taught.  The composition are disclosed as having high ultraviolet shielding ability (See page 1 sec. 1, 5 and 7; page 2, sec. 9; examples, page 5, sec. 29 and 30; Figures 1 and 2). Titanium dioxide is called for in instant claim 2.  The particles have 0.001-1 μm diameter which overlaps with the median particle size d50 of from 10 to 1000 nm (0.001 to 1 micrometer) called for in instant claim 3. (See Abstract). The amount of inorganic UV filter is present in an amount of about 500 g which overlaps with the amount of from 1 to 50 wt% called for in instant claim 4.  
Phosphoric acid is used in the composition as called for in instant claim 8. (See claim 1).  The cosmetic composition is a sunscreen product as called for in instant claim 12. (See [0012]). The composition can comprise fragrances as called for in instant claims 11 and 13. (See [0013]).  Saeki teaches that its composition can comprise an organic UV filter as called for in instant claim 10.
, which overlaps with the 0.1 to 50 wt% called for in instant claim 9. (See      [0012]).
Saeki does not teach a surface-reacted calcium carbonate having a volume median particle size d50 from 0.1 to 90 micrometers, a surface area of 15 m2/g, aragonitic crystal form for calcium carbonate or limestone as a source of the calcium carbonate. These deficiencies are remedied by the teachings of Yaniv.  
Yaniv teaches a process for producing precipitated aragonite calcium carbonate from raw limestone. (See Abstract and [0003]).  Limestone as the natural calcium carbonate is called for in instant claim 7.  Yaniv teaches a surface-reacted calcium carbonate having a particle size distribution between 1.76 and 2.52 micrometers and a specific surface area of between 6.8-12.2. 1.76 and 2.52 micrometers overlaps with the particle size from 0.1 to 90 micrometers and is therefore obvious. 
Yaniv teaches that its particle calcium carbonate has a surface area of 15 m2/g which falls within the from 15 m2/g to 200 m2/g called for in instant claim 6. (See [0163]).  Yaniv teaches that its calcium carbonate, with its particle size and surface area, is very useful in sunscreen compositions and can protect from incoming light at relevant wavelengths. (See [0527]).  Yaniv teaches the use of aragonitic particulate calcium carbonate in sunscreen compositions as called for in instant claim 7. (See Abstract and [0527]).  Yaniv teaches that the aragonitic crystal structure and the physical characteristics of the calcium carbonate particle allow for easier formulating of the calcium carbonate particles. (See [0527]).  Specifically, because of its somewhat porous nature it can serve as a filler or builder and/or anticaking agent. (See [0527]).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, “[b]ecause validity is determined based on the requirement of patentability, a patent is invalid of a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd. 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009); Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733.
The product of Yaniv comprises surface-reacted calcium carbonate which is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and at least one acid in an aqueous medium, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source (see the whole document especially [0003] and claims 1-3, and the natural ground calcium carbonate being selected from limestone. (See [0003-0004] and Yaniv claims 1-2).  
, which comprises reacting an aqueous calcium hydroxide slurry with a gas selected from the group consisting of carbon dioxide and a gas containing it.  (See Yaniv claim 1).  The process includes an active agent which is an acid (an H30+ donor).  (See Yaniv claim 2).  This reads on the instant claim 1 requirements that the surface-reacted calcium carbonate be a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H30+ donors, wherein the carbon dioxide is formed in situ by the H30+ donor treatment and/or is supplied from an external source.
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the Saeki composition to use a calcium phosphate particle having a particle size distribution between 1.76 and 2.52 micrometers, a surface area of 15 m2/g and an aragonite crystal structure made by the process taught by Yaniv in a sunscreen composition in order to better protect the user from damaging ultraviolet light and improve the ease of formulating the composition as taught by Yaniv.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1-13 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 11-15 and 16-20 of U.S. Patent Appl. No. 16/609333 in view of Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) and Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS) is maintained. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a cosmetic composition comprising 3O donors and the carbon dioxide is formed in situ by the H30+ ion donor and/or is supplied from an external source.  
The claims of U.S. Patent Appl. No. 16/609333 are directed to an edible composition comprising water and/or at least one edible oil and a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30+ donor and/or is supplied from an external source.  The claims of U.S. Patent Appl. No. 16/609333 differ from those of the instant application in that they do not teach a cosmetic composition or an inorganic UV filter.  This deficiency is made up for with the teachings of Saeki and Yaniv.
The teachings of Saeki are described supra.  It would be prima facie obvious for a skilled artisan making the composition of U.S. Patent Appl. No. 16/609333 to add titanium dioxide as taught by Saeki in order to have a sunscreen composition that has high UV shielding ability as taught by Saeki.
The teachings of Yaniv are described supra.  It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the composition of U.S. Patent Appl. No. 16/551511 to have the calcium phosphate particle have an aragonite 

The rejection is provisional because the claims are not yet issued.



The rejection of claims 1-13 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5 and 11-20 of U.S. Patent Appl. No. 16/551511 in view of Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) and Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS) is maintained.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a cosmetic composition comprising a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30) donor and/or is supplied from an external source.  
The claims of U.S. Patent Appl. No. 16/551511 are directed to an oral care composition comprising a surface reacted calcium carbonate having a volume median particle size D50 of equal to or less than 3 microns wherein the surface reacted calcium carbonate is a reaction product of natural or synthetic calcium carbonate with carbon 
The teachings of Saeki are described supra.  It would be prima facie obvious for a skilled artisan making the composition of U.S. Patent Appl. No. 16/551511 to add titanium dioxide as taught by Saeki in order to make a sunscreen composition that has high UV shielding ability as taught by Saeki.
The teachings of Yaniv are described supra.  It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the composition of U.S. Patent Appl. No. 16/551511 to have the calcium phosphate particle have a particle size distribution between 1.76 and 2.52 micrometers, a surface area of 15m2/g and an aragonite crystal structure in a sunscreen composition in order to better protect the user from damaging ultraviolet light and improve the ease of formulating the composition as taught by Yaniv.

The rejection is provisional because the claims are not yet issued.

  

The rejection of claims 1-13 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-13, 15 and 29-32 of U.S. Patent Appl. No. 16/961684 in view of in view of Saeki JP H1160220A (3/2/1999) (8/6/2019 IDS) and Yaniv US 2003/213937 (11/20/2003)(7/18/2019 IDS) is maintained.

3O donors and the carbon dioxide is formed in situ by the H30) donor and/or is supplied from an external source.  
The claims of U.S. Patent No. 16/961684 are directed to a the claims are directed to a composition comprising a surface reacted calcium carbonate having a volume median particle size D50 from 0.1 to 90 microns wherein the composition provides UVA and/or UVB protection and the surface reacted calcium carbonate is a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H3O donors and the carbon dioxide is formed in situ by the H30+ donor and/or is supplied from an external source.  
  The claims of U.S. Patent No. 16/961684 differ from those of the instant application in that they do not expressly teach an inorganic UV filter or that the calcium carbonate has an aragonite crystal structure.  These deficiencies are made up for with the teachings of Saeki and Yaniv.
The teachings of Saeki are described supra.  It would be prima facie obvious for a skilled artisan making the composition of U.S. Patent Appl. No. 16/961684 to add titanium dioxide as taught by Saeki in order to make a sunscreen composition that has high UV shielding ability as taught by Saeki.


The rejection is provisional because the claims are not yet issued.

Response to Arguments
Applicants’ arguments of March 30, 2021 have been fully considered and are found to be unpersuasive.  
Applicants argue that a prima facie case of obviousness has not been made because neither Saeki or Yaniv, alone or in combination discloses a surface-reacted calcium carbonate as claimed.  
Applicants argue that Saeki relates to amorphous calcium phosphate-based composite particles useful as cosmetics and only mentions calcium carbonate in a list of materials that can be used as a powder conventionally, but does not discloses a surface-reacted calcium carbonate as claimed.   
Yaniv relates to the production processes for precipitated calcium carbonate.  Applicants assert that the process according to Yaniv does not include the reaction of calcium carbonate with an acid in the presence of carbon dioxide.

Applicants take note of the double patenting rejections but does not take further action at this time because there are no allowable claims.  In other words, Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims.  

Applicants’ arguments have been carefully considered and are not found to be persuasive.  Applicants’ arguments regarding none of the prior art teaching the surface-reacted calcium carbonate as claimed is not found to be persuasive because the prior art is teaching the same surface reacted calcium carbonate as that claimed that is made by the same process as that claimed.  
As explained in the rejection above, Saeki teaches an amorphous calcium phosphate particle having UV-shielding ability useful as filler in UV-filtering cosmetics.  Mixtures of calcium phosphate with titanium oxide, zinc oxide or cerium oxide are taught.  The composition is disclosed as having high ultraviolet shielding ability (See page 1 sec. 1, 5 and 7; page 2, sec. 9; examples, page 5, sec. 29 and 30; Figures 1 and 2) and is a sunscreen product.  
It is important to note that Yaniv teaches the reaction of a natural ground calcium carbonate (i.e. raw limestone).  The rejection above maps the specific teachings of the prior art to the elements claimed and the motivation is laid out.  As explained in the rejection above Yaniv teaches a process for producing precipitated aragonite calcium surface-reacted calcium carbonate having a particle size distribution between 1.76 and 2.52 micrometers and a specific surface area of between 6.8-12.2 which overlaps with the claimed particles size.  Thus the product of Yaniv comprises surface-reacted calcium carbonate which is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and at least one acid in an aqueous medium, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source (see the whole document especially [0003] and claims 1-3, and the natural ground calcium carbonate being selected from limestone. (See [0003-0004] and Yaniv claims 1-2).  
Specifically, Yaniv teaches a process for producing a particulate precipitated aragonite calcium carbonate, which comprises reacting an aqueous calcium hydroxide slurry with a gas selected from the group consisting of carbon dioxide and a gas containing it.  (See Yaniv claim 1).  The process includes an active agent which is an acid (an H30+ donor).  (See Yaniv claim 2).  This reads on the instant claim 1 requirements that the surface-reacted calcium carbonate be a reaction product of natural ground calcium carbonate or precipitated calcium carbonate with carbon dioxide and one or more H30+ donors, wherein the carbon dioxide is formed in situ by the H30+ donor treatment and/or is supplied from an external source.
Yaniv also teaches that its particle calcium carbonate has a surface area of 15 m2/g which falls within the from 15 m2/g to 200 m2/g called for in instant claim 6. (See [0163]).  The motivation to combine the teachings of the references is also laid out, but it is not addressed by Applicants.  

Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.


Conclusion

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616